PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/189,370
Filing Date: 13 Nov 2018
Appellant(s): Lutnick, Howard, W.



__________________
Davy Zoneraich (Reg. No. 37,267) 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 08 January 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11 August 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant argues:
A. Claims 26-31 and 37-45 are not obvious under §103 over Cohen, Aieta, and King,
Claims 26-31 and 37-45 are rejected under §103 as being unpatentable over Cohen (US 2003/0078873) in view of Aieta (US 6,549,888) and King (US 2006/0119900). However, the rejection should be reversed because there is no reason to make the proposed combination.

Examiner’s Answer:
The Examiner respectfully disagrees.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the method of Aieta is combined with the technique of Cohen to supply a guarantee to their customers, under a surety bond issued by a bona fide, financially competent bonding institution (or "bonding agent"), that certain services will be provided and that information provided by the server is accurate and valid (Aieta column 2, lines 1 -6). Therefore, the design incentives of guarantee of accuracy and validity provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner. 
The method of capturing data related to the advertisement of an item of King is combined with the technique of the bonding agent advertises the categories of information and services that it will bond (Aieta column 9, lines 30-35) of Cohen & Aieta is an improved way of enabling data captured from noncommercial text or documents to trigger a commercial transaction (King para. 0106). The capture of text may be linked to other commercial activities in a variety of ways. The captured text may be in a catalog that is explicitly designed to sell items, in which case the text will be associated fairly directly with the purchase of an item (King 0180). In other words, if there are likely to be delays or cost associated with communicating a query or receiving the results, this pre-loaded information can improve the performance of the local device, reduce communication costs, and provide helpful and timely user feedback (King para. 0056). Therefore, the design incentives of enabling data captured from noncommercial text or documents to trigger a commercial transaction (i.e. the pre-loaded information improves the performance of the local device, reduce communication costs) provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner. For these reasons applicant’s arguments are not persuasive.

Appellant argues:
i. 2019 PEG - Step 1
The Examiner concedes that the claims are not patent ineligible under Step 1.
ii.    2019 PEG - Step 2A. Prong 1
Step 2A is a two-prong inquiry, “in which examiners determine in Prong One whether a claim recites a judicial exception, and if so, then determine in Prong Two if the recited judicial exception is integrated into a practical application of that exception.” (See MPEP §2106.04(II)(A)). Under the first prong of Step 2A, the Examiner alleges the independent claims as a whole correspond to the abstract idea of a “method of organizing human activity.” Despite this allegation, Appellant submits that the rejected claims are patent eligible under Step 2A, Prong 2 and also under Step 2B.
iii.    2019 PEG - Step 2A, Prong 2
“In Prong Two [of Step 2A], examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception.” (See MPEP §2106.04(II)(A)(2)). The 2019 PEG indicates that “A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. When the exception is so integrated, then the claim is not directed to a judicial exception.” (See section (III)(A)(2) of the 2019 PEG, emphasis added). Appellant submits that independent claims 26,43, and 45 each integrate the alleged abstract idea into a practical application in a computing environment because the claims apply, rely on, and use the alleged judicial exception in a manner that (1) imposes a meaningful limit on the alleged judicial exception, and (2) does so in a manner that is not a drafting effort designed to monopolize the alleged judicial exception.

Examiner Answer:
The Examiner found no arguments for sections i and ii.  The Examiner disagrees with Appellants argument stating “that independent claims 26, 43, and 45 each integrate the alleged abstract idea into a practical application in a computing environment because the claims apply, rely on, and use the alleged judicial exception in a manner that (1) imposes a meaningful limit on the alleged judicial exception, and (2) does so in a manner that is not a drafting effort designed to monopolize the alleged judicial exception.”
The additional elements of by the computing device, a user interface of a remote device and an electronic communication that includes an electronic signal representing advertisement information are recited at a high level of generality and also represent mere data gathering (receiving an indication of advertisement content and receiving advertisement information having menus and pop-up windows) which is insignificant extra solution activity. The computing device, remote device, interface and electronic communication are recited so generically (no details whatsoever are provided other than that it is a computing device, remote device, interface and electronic communication) that it represents no more than mere instructions to apply the judicial exceptions on a computer. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the controller does not affect this analysis. See MPEP 2106.05(1) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
The same is true for the additional elements of transmitting, from the computing device, an electronic communication that includes an electronic signal representing data associated with the at least a portion for the payment for the advertisement; and transmitting, from the computing device, to the user interface of the second remote device, an electronic communication that includes an electronic signal representing data for the advertisement content associated with the at least one product to be delivered, the advertisement content to be rendered for display on at least a portion of the user interface of the second remote device. These transmitting steps represents extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity, for instance the step of printing a menu that was generated through an abstract process in Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241- 42 (Fed. Cir. 2016) and the mere generic presentation of collected and analyzed data in Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016). Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception (Step 2A: YES).
The claims, individually or in combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception as explained with respect to Step 2A Prong Two, there are two additional elements. The additional elements of by the computing device, a user interface of a remote device and an electronic communication that includes an electronic signal representing advertisement information, which performs the receiving steps and the computing device which performs the transmitting steps are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Additionally, as explained previously are extra-solution activity, which for purposes of Step 2A Prong Two was considered insignificant. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section lll(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Here, the recitations of the computing device, a user interface of a remote device and an electronic communication that includes an electronic signal representing advertisement information receiving an indication of advertisement content and receiving advertisement information having menus and pop-up windows represent mere data gathering that are recited at a high level of generality, and, as disclosed in the specification pages 0108- 0111, are also well-known. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity, for instance the step of printing a menu that was generated through an abstract process in Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241- 42 (Fed. Cir. 2016) and the mere generic presentation of collected and analyzed data in Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016).
The same is true for the addition a limitations of transmitting, from the computing device, an electronic communication that includes an electronic signal representing data associated with the at least a portion for the payment for the advertisement; and transmitting, from the computing device, to the user interface of the second remote device, an electronic communication that includes an electronic signal representing data for the advertisement content associated with the at least one product to be delivered, the advertisement content to be rendered for display on at least a portion of the user interface of the second remote device. Here, the recitation of transmitting data to an interface is mere data gathering that is transmitting over the Internet which is recited at a high level of generality, and, as disclosed in the specification, are also well-known (see MPEP 2106.05(d)(ll). These limitation therefore remains insignificant extra-solution activity even upon reconsideration. Thus, these limitations does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept (Step 2B: NO). The claim is not eligible. Claims 43 & 45 are rejected for the same reason as described above because they contain similar subject matter.
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/KITO R ROBINSON/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        
Conferees:
/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695   
March 8, 2021

/Anita Coupe/Supervisory Patent Examiner, Art Unit 3619                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.